DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 26-28 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (6,922,864 “Clarke”).

    PNG
    media_image1.png
    329
    367
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    279
    media_image2.png
    Greyscale
 Clarke discloses all of the limitations of claim 26, i.e., a hand tool device comprising a head component 12 including a ratchet mechanism; a body 16 component extending between a first end distal free end and a second end @ the head, the first end connected to the head component Fig. 1; and the body component comprising a first control element 18 separate from axially spaced a second control element 20, the first control element located between the first end and the second end and forming a circle shape aperture defined by a perimeter surface Fig. 1, the second control element 20 located between the first control element 18 and the second end and forming an ovoid shape opening at least partially, i.e., front end of the concave waisting 20 defined by an inner surface Fig. 3, each control element configured to receive one or more finger digits of a user.
Regarding claim 27, PA (prior art, Clarke) meets the limitations, i.e., the hand tool according to claim 26, wherein the first control element or the second control element is positioned along a perimeter edge of the body component Fig. 1.
Regarding claim 28, as best understood, PA meets the limitations, i.e., the hand tool according to claim 26, wherein the first control element or the second control element is a recessed portion along the perimeter edge of the body component openings form a recess Figs. 3 and 4.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14, 15 and 22-32 are finally rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5,921,157) in view of Gerry et al. (5,609,175 “Gerry”).

    PNG
    media_image5.png
    243
    316
    media_image5.png
    Greyscale
Smith et al. meets all of the limitations of claims 9 and 26, i.e., a hand tool device comprising a head component including a ratchet mechanism 20; two or more body components 30, 40, each body component extending between a first end distal free end and a second end at the head (claims 9 and 26), each first end connected to the head component to from an angle of 90 degrees between each body component of the two or more body component (claim 9) Fig. 1, except for each body component to comprise control elements as recited for receiving 
    PNG
    media_image6.png
    392
    280
    media_image6.png
    Greyscale
user’s fingers. 
Gerry teaches handle accessory for hand carried articles comprising a body component shaft 11, the body component comprising a first control element 8 separate from axially spaced (and/or detachable Figs. 7-9) a second control element 8 @ free end, the first control element located between the first end and the second end Fig. 5 and forming a circle shape aperture defined by a perimeter surface, the second control element located between the first control element and the second end and forming an avoid shape Fig. 5, each control element configured to receive one or more finger digits of a user Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Smith et al. with the handle accessory as taught by Gerry for enhanced operation with free fingers to manipulate other tasks. 
Regarding claims 14 and 27, PA (prior art, Smith et al. modified by Gerry) meets the limitations, i.e., wherein the first control element or the second control element is positioned along a perimeter edge of the body component Fig. 5 Gerry.
Regarding claims 15 and 28, PA meets the limitations, i.e., wherein the first control element or the second control element is a recessed portion along the perimeter edge of the body component recesses formed by 7, Fig. 5 Gerry.
Regarding claims 22, 23, 29 and 30, PA meets the limitations, i.e., the hand tool of claim 9, wherein one or more of the first control element and the second control element is separable from the body component Figs. 7-9 Gerry a third control element Gerry middle finger recess and a securing element 22 or 24 connects the one or more of the first control element and the second control element to the body component; wherein the securing element is a clamp Fig. 7 Gerry connecting the one or more of the first control element and the second control element to the body component.

Claims 31 and 32 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA (as applied to claim 26, above) in view of Gedeon (8,707,833).
PA (prior art, Clarke as applied to claim 26) meets all of the limitations of claim 31, as described above, except for a grip surface extending partially or entirely over the first control element.

    PNG
    media_image7.png
    323
    432
    media_image7.png
    Greyscale
 Gedeon teaches a hand held having handles with control elements recesses 39 with colored grips 27. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the colored grips as taught by Gedeon for improved comfort and control and/or to visually spot the tool.  

Claims 24, 25, 31 and 32 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA (as applied to claims 9 and 26, above) in view of Gedeon (8,707,833).
PA (prior art, Smith modified by Gerry as applied to claims 9 and 26) meets all of the limitations of claims 24 and 31, as described above, except for a grip surface extending partially or entirely over the first control element.

    PNG
    media_image7.png
    323
    432
    media_image7.png
    Greyscale
 Gedeon teaches a hand held having handles with control elements recesses 39 with colored grips 27 or protective coatings claims 4, 11 and 12. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the protective coatings as taught by Gedeon for improved comfort and control.  

Allowable Subject Matter
Claim 33 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. 
With regards to the anticipation rejections of claims 26-28, Applicant argues that control elements 18 and 20 are not separate from each other. This is not found persuasive. original disclosure as filed on 03052019 does not describe any control elements to be “separate” from others. In fact, all the embodiments describe control elements integral to the handle. There are no description to define a “separate” element then any others, except for the them to be axially spaced on the handle. Some embodiments, e.g., as in Fig. 6 of the instant application, a first control element is directly adjacent and integral to a second control elements e.g., 346a “includes” control element 342a [0056]. Similarly, the control element 18 in Clarke is “axially” separate from the control element 20. Note that limitations from specification are not read into the claims. 
Regarding the obviousness rejections of claims over the combination of Smith and Gerry, Applicant argues that there is no motivation to modify the base reference smith. Applicant argues that Gerry is directed to a hand carried articles, which the tool of Smith is not. Applicant further argues that Smith is for operating on a lug nut and there would be no reason to provide the control elements of Gerry. Applicant also argues that Gerry fails to disclose for the control elements to be located between first and second ends. These arguments are not found persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in this case, the teaching reference Gerry discloses, e.g., in ABSTRACT or SUMMARY FO THE INVETION that the control elements or finger engagement means to provide a secure hold and to allow the fingers for manipulating other tasks, e.g., handling the fastener for insertion prior and/or during the initial stage of the operation. Further the finger engaging elements provide a hand or finger guard that protects operators’ fingers form injury and harm during operation.
In response to applicant's argument that Gerry is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gerry teaches this improvement for any hand carried handles, which applies to a hand driving tool. Further Gerry teaches retrofitting existing articles to improve the control. 
The argument that Gerry fails to disclose for the control elements to be located between first and second ends, is invalid, since as clearly shown in Figs. 1 and 5, the control elements, or finger engagement elements 7/8 is located between a first and a second end of the handle, i.e., between upper end 4 and lower end 5, 03:16-27.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 24, 2022						Primary Examiner, Art Unit 3723